           Case 2:16-cv-00287-cr Document 269 Filed 07/01/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

 GARRETT SITTS, et al.,

                        PLAINTIFFS,
                                                    Civil Action No. 2:16-cv-00287-cr
          v.

 DAIRY FARMERS OF AMERICA, INC.,
 and DAIRY MARKETING SERVICES,
 LLC,

                        DEFENDANTS.

 PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED TRIAL EXHIBIT LIST

       Pursuant to the Court’s Order, Plaintiffs submit their objections to Defendants’ proposed

trial exhibit list (attached hereto as Exhibit A) for the Court’s consideration and ruling.
          Case 2:16-cv-00287-cr Document 269 Filed 07/01/20 Page 2 of 2




                                                  Respectfully Submitted,

                                                  PLAINTIFFS,

                                                  By their attorneys,

                                                  /s/ Dana A. Zakarian
                                                  William C. Nystrom
                                                  Joel G. Beckman
                                                  Dana A. Zakarian
                                                  Elizabeth A. Reidy
                                                  NYSTROM BECKMAN & PARIS LLP
                                                  One Marina Park Drive, 15th Fl.
                                                  Boston, Massachusetts 02210
                                                  (617) 778-9100
                                                  jbeckman@nbparis.com
                                                  wnystrom@nbparis.com
                                                  dzakarian@nbparis.com
                                                  ereidy@nbparis.com
 Dated: July 1, 2020                              Admitted Pro Hac Vice

                                                  Gary L. Franklin, Esq.
                                                  PRIMMER PIPER EGGLESTON & CRAMER PC
                                                  150 South Champlain Street
                                                  P.O. Box 1489
                                                  Burlington, VT 05402-1489
                                                  (802) 864-0880
                                                  gfranklin@primmer.com

                                 CERTIFICATE OF SERVICE

        I, Dana A. Zakarian, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on this 1st
day of July 2020.
                                                /s/ Dana A. Zakarian




                                                  2
